Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1, 3, 7-11, 13 and 17-26 are allowed.
The closest prior art, Miller et al. (US Pub. 2018/0121302), discloses “writing a timestamp file at the local storage system, the timestamp file being part of a first chunk of data corresponding to current writes to the local storage system by the host; providing a second chunk at the local storage system, the second chunk being different from the first chunk and corresponding to writes by the host that were begun prior to beginning any of the writes for the first chunk; and transferring the writes for the second chunk to the remote storage system”. 
However, the prior art differs from the present invention because the prior art fails to disclose “setting a sequence number to a first value; the host writing data to a chunk of data on the local storage system only while the sequence number equals the first value; periodically writing a timestamp file to the chunk of data while the sequence number equals the first value, wherein timestamp information in the timestamp file includes a current date and time at the local storage system that is independent of when the host writes data to the chunk of data; setting the sequence number to a second value different from the first value; the host writing data to different chunk of data at the local storage system only after the sequence number is set to the second value; and transferring the data for the chunk from the local storage system to the remote storage system only after the sequence number is set to the second value”.

Independent Claims 1, 11 and 21 identify the distinct features “setting a sequence number to a first value; the host writing data to a chunk of data on the local storage system only while the sequence number equals the first value; periodically writing a timestamp file to the chunk of data while the sequence number equals the first value, wherein timestamp information in the timestamp file includes a current date and time at the local storage system that is independent of when the host writes data to the chunk of data; setting the sequence number to a second value different from the first value; the host writing data to different chunk of data at the local storage system only after the sequence number is set to the second value; and transferring the data for the chunk from the local storage system to the remote storage system only after the sequence number is set to the second value", which are not taught or suggested by the prior art of records.
Claims 1, 3, 7-11, 13 and 17-26 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1, 3, 7-11, 13 and 17-26 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135